DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on June 5, 2018. It is noted, however, that applicant has not filed a certified copy of the 201810566935.4 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 21, 2020 and November 21, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Publication 2019/0154991).
With regard to independent claim 1, although Kim et al teaches a camera lens group (page 1, paragraphs [0002] and [0003] and Figure 1), comprising, sequentially from an object side to an image side of the camera lens group along an optical axis, a first lens (Figure 1, element 110), a second lens (Figure 1, element 120), a third lens (Figure 1, element 130), a fourth lens (Figure 1, element 140) and a fifth lens (Figure 1, element 150), wherein: the first lens has a negative refractive power (page 3, paragraph [0056], line 1); the second lens has a negative refractive power (page 3, paragraph [00586], lines 1-2); the third lens has a refractive power (page 3, paragraph [0060], line 1), and an object-side surface of the third lens is concave (page 3, paragraph [0060], lines 3-4 and page 4, Radius of Curvature data for Surfaces 5); the fourth lens has a positive refractive power (page 3, paragraph [0062], line 1), an object-side surface of the fourth lens is convex (page 3, paragraph [0062], line 2 and page 4, Radius of Curvature data for Surface 7), and an image-side surface of the fourth lens is convex (page 3, paragraph [0062], line 2 and page 4, Radius of Curvature data for Surface 8); and the fifth lens has a refractive power (page 3, paragraph [0064], line 1); the camera lens group further comprises a stop (Figure 1, element ST), and comprises at least one lens made of glass and located between the stop and the image side (page 3, paragraph [0075], lines 1-4), Kim et al fails tot each such a camera lens group wherein the stop is provided between the object side and the third lens or wherein among the lenses made of glass and located between the stop and the image side, a thermal expansion coefficient TCE of a lens closest to the stop at 20°C satisfies TCE < 15x10-6/K.  Kim et al does teach the glass lenses within the camera lens group to have small coefficient of thermal expansion (page 3, paragraph [0075], lines 4-7).  It should also be noted that positioning the aperture stop within an optical system only requires one of routine skill in the art, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the cameral lens group, as taught by Kim et al, with the repositioned aperture stop to block unwanted light and requiring a specified thermal expansion coefficient to implement a high level of resolution (page 3, paragraph [0075], lines 8-11).
With regard to dependent claim 2, Kim et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera lens group satisfying the conditional expression -0.02 < f/f4 < 0.5, as defined (page 4, Table 1 data, wherein f/f4=0.41).
With regard to dependent claim 3, Kim et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera lens group satisfying the conditional expression -0.45 < f/f1 < 0, as defined (page 4, Table 1 data, wherein f/f1=-0.38).
With regard to dependent claim 4, Kim et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera lens group satisfying the conditional expression 0.3 < f1/f2 < 3, as defined (page 4, Table 1 data, wherein f1/f2=1.34).
With regard to dependent claim 6, Kim et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera lens group satisfying the conditional expression 0.8 < tan(HFOV/2) < 1.2, as defined (page 4, Table 1 data, wherein tan(HFOV/2)=1.13).
With regard to dependent claim 7, Kim et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera lens group satisfying the conditional expression -2 < R8/f4 < 0, as defined (page 4, Table 1 data, wherein R8/f4=-0.7).
With regard to dependent claim 8, Kim et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera lens group satisfying the conditional expression 0.5 < T45x10/TTL < 1.5, as defined (page 4, Table 1 data, wherein T45x10/TTL=0.92).
With regard to dependent claim 9, Kim et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera lens group satisfying the conditional expression 0.5 < CT4/CT5 < 1.5, as defined (page 4, Table 1 data, wherein CT4/CT5=0.85).
With regard to dependent claim 10, Kim et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera lens group satisfying the conditional expression 0 < (T12+T23+T45)/TD < 0.6, as defined (page 4, Table 1 data, wherein (T12+T23+T45)/TD=0.41).

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 5, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claims 5, 11 and 12, although the prior art teaches a camera lens group, comprising, sequentially from an object side to an image side of the camera lens group along an optical axis, a first lens, a second lens, a third lens, a fourth lens and a fifth lens, wherein: the first lens has a negative refractive power; the second lens has a negative refractive power; the third lens has a refractive power, and an object-side surface of the third lens is concave; the fourth lens has a positive refractive power, an object-side surface of the fourth lens is convex, and an image-side surface of the fourth lens is convex; and the fifth lens has a refractive power; the camera lens group further comprises a stop provided between the object side and the third lens, and comprises at least one lens made of glass and located between the stop and the image side, wherein a lens closest to the stop has a specified thermal expansion coefficient, the prior art fails to teach such a camera lens group simultaneously satisfying the conditional expression: 1 < ImgHxEPD/f2 < 2, as defined and claimed in dependent claim 5; 0.8 ≤ DT21/DT52 < 1.6, as defined and claimed in dependent claim 11; or 0.5 < DT32/DT52 < 1, as defined and claimed in dependent claim 12.
With regard to independent claim 13, although the prior art teaches a camera lens group, comprising, sequentially from an object side to an image side of the camera lens group along an optical axis, a first lens, a second lens, a third lens, a fourth lens and a fifth lens, wherein: the first lens has a negative refractive power; the second lens has a negative refractive power; the third lens has a refractive power, and an object-side surface of the third lens is concave; the fourth lens has a positive refractive power, an object-side surface of the fourth lens is convex, and an image-side surface of the fourth lens is convex; and the fifth lens has a refractive power; an object-side surface of the second lens has at least one inflection point, the prior art fails to teach such a camera lens group simultaneously satisfying the conditional expression 0.2 < YC21/DT21 < 1, as defined.
With regard to dependent claims 14-20, claims 14-20 are allowable as they depend, directly or indirectly, from independent claim 13 and therefore inherit all of the limitations of the claim from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (U.S. Patent Publication 2013/0050846), Kanzaki (U.S. Patent Publication 2018/0095237), Nakai et al (U.S. Patent Number 10,830,994), Liao et al (U.S. Patent Publication 2019/0146186) and Dai et al (U.S. Patent Publication 2021/0173182) all teach optical lens units comprising five lenses and having a glass lens with a specified thermal expansion coefficient and/or a second lens having a lens surface with an inflection point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
25 April 2022